Citation Nr: 0531630	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-05 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.

3.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from February 1955 to 
September 1958, and from October 1958 to October 1965.  He 
died on December [redacted], 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO), which denied claims 
filed in July 1999 by appellant, the veteran's surviving 
spouse, for service connection for the cause of the veteran's 
death and dependency and indemnity compensation under 38 
U.S.C.A. § 1318.  Appellant subsequently appealed a September 
2003 RO determination that denied a June 2003 claim for 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1151, based on December 12-13, 1986 VA medical care.  
Appellant failed to report for a Board hearing scheduled for 
February 2004.  In March 2004, the Board remanded the case to 
the RO for additional evidentiary development.  


FINDINGS OF FACT

1.  The veteran's death in December 1986 is listed on the 
certificate of death as caused by cardiac arrest due to, or 
as a consequence of, coronary artery disease of years 
duration.  

2.  At the time of the veteran's death, service connection 
was established for schizophrenic reaction, paranoid type, 
which was rated totally disabling from October 1982.  

3.  The evidence of record includes a VA medical opinion 
relating the veteran's hypertension and resultant fatal 
coronary artery disease to service.  

4.  It has been shown, by competent clinical evidence, that a 
service-connected disability likely caused or played a 
material role in the veteran's death.

5.  Appellant's claims for dependency and indemnity 
compensation benefits under 38 U.S.C.A. §§ 1151 and 1318 are 
moot, since the criteria for allowance of dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1310 have 
been met.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, service-connected disease, namely hypertensive and 
coronary artery disease, caused or contributed substantially 
or materially to the cause of the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.312 
(2004).

2.  The claim for entitlement to dependency and indemnity 
compensation benefits under 38 U.S.C.A. §§ 1318 is dismissed.  
38 U.S.C.A. §§  1318 (West 2002).

3.  The claim for entitlement to dependency and indemnity 
compensation benefits under 38 U.S.C.A. §§ 1151 is dismissed.  
38 U.S.C.A. §§ 1151 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In light of 
the allowance by the Board's decision herein of entitlement 
to dependency and indemnity compensation benefits under 38 
U.S.C.A. § 1310 (service connection for the cause of the 
veteran's death), which renders moot the claims for 
entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. §§ 1151 and 1318, since these latter claims 
are benefits payable in the same manner as if the veteran's 
death were service-connected, further development with regard 
to VA's duties to notify and assist under VCAA would serve no 
useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the claimant.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).


I.  Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

The term hypertension means that the distoloic blood pressure 
is predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm..  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2004).

According to the death certificate, the veteran died in 
December 1986 as a result of cardiac arrest due to, or as a 
consequence of, coronary artery disease of years duration.  
The service medical records reveal that although three blood 
pressure readings were recorded as normotensive between 1955 
and 1960, a January 1964 blood pressure reading was 140/82.  
Approximately 17 months after service, an initial VA 
examination was conducted in March 1967 and a blood pressure 
reading of 130/90 was recorded.  In September 1972, the 
veteran alleged that he had hypertension that affected 
employability.  VA clinical records reveal that in October 
1972, the veteran provided a history of having been told in 
1962 that he had a heart murmur.  A heart murmur was heard, 
although active heart disease was not assessed.  His blood 
pressure was 160/90.  An EKG was normal.  Blood pressure 
readings were recorded in the 1970's and 1980's.  In August 
1982, hypertension, medically controlled, was diagnosed.  
Organic heart disease was initially clinically confirmed 
during VA hospitalization in February 1986, when the veteran 
was treated and diagnosed for an anteroseptal myocardial 
infarction and hypertension.  

In a February 2005 VA medical opinion, an Associate Professor 
of Medicine/VA Chief of Cardiology opined that after 
reviewing two large volumes of medical records, "it is more 
than likely that the elevated blood pressure noted during his 
time in service was an indication that he would develop 
chronic hypertension"; and that "it is more likely than not 
that his hypertension was a major contributor to his 
development of coronary artery disease."  This VA medical 
opinion is unrebutted by any competent, clinical evidence or 
medical opinion of record.  

As the Court explained in Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990), "[b]y reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  See also 38 C.F.R. 
§ 3.102.  

With resolution of all reasonable doubt in appellant's favor, 
it is the Board's opinion that the positive evidence, 
including the VA medical opinion (which states, in effect, 
that the veteran's hypertension likely was related to service 
and ultimately resulted in coronary artery disease), appears 
to outweigh any negative evidence.  The death certificate is 
prima facie evidence that the veteran's death was caused by 
coronary artery disease.  Thus, with resolution of reasonable 
doubt, in the appellant's favor, service connection for the 
cause of the veteran's death.  

II.  Dependency and Indemnity Compensation under 38 U.S.C.A. 
§§ 1151 and 1318

As discussed above, the Board in its decision herein has 
granted service connection for the cause of the veteran's 
death, which is one of the legal theories for establishing 
entitlement to dependency and indemnity compensation 
benefits.  Dependency and indemnity compensation benefits may 
be payable under other legal theories as well and shall be 
awarded in the same manner as if such death was service-
connected.  Under 38 U.S.C.A. § 1318, dependency and 
indemnity compensation benefits may be payable if the veteran 
was in receipt of or entitled to receive compensation at the 
time of death for a service-connected disability which had 
been totally disabling for a specified period of time.  Under 
38 U.S.C.A. § 1151, dependency and indemnity compensation 
benefits may be payable if a veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical/surgical treatment, or examination that results in 
death.  Since the Board has granted service connection for 
the cause of the veteran's death, which is one of the legal 
bases for establishing entitlement to dependency and 
indemnity compensation benefits, the issues of entitlement to 
dependency and indemnity compensation benefits under the 
alternative legal theories set forth in 38 U.S.C.A. §§ 1151 
and 1318 are rendered moot, and these alternative claims are 
dismissed.


ORDER

Service connection for the cause of the veteran's death is 
granted.  

The claim for dependency and indemnity compensation benefits 
under 38 U.S.C.A. §  1318 is dismissed.

The claim for dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1151 is dismissed.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


